          Case 4:14-cv-04908-PJH Document 103 Filed 03/08/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION

11   FINJAN, INC.,                                        Case No. 14-cv-04908-PJH

12                   Plaintiff,                           [PROPOSED] ORDER GRANTING
                                                          FINJAN’S UNOPPOSED MOTION TO
13
            v.                                            AMEND CASE CAPTION
14
     PALO ALTO NETWORKS, INC.,
15                                                        Hon. Phyllis J. Hamilton
                     Defendant.                           Ctrm: 3, 3rd Floor
16

17

18
            [PROPOSED] ORDER GRANTING MOTION TO AMEND CASE CAPTION
19

20          Having read Finjan’s unopposed motion, the Court HEREBY GRANTS Finjan’s Motion
21   to Amend Case Caption to change the name of Plaintiff from Finjan, Inc. to Finjan LLC.
22          SO ORDERED.                                                     S DISTRICT
                                                                          TE           C
                                                                        TA
                                                                                              O
                                                                   S




     DATED: March 8, 2021
                                                                                               U
                                                                  ED




23
                                                                                                RT




                                                                                        ERED
                                                              UNIT




                                                                                  O ORD
                                                                       IT IS S
                                                                                                      R NIA




24                                              By:
                                                                                          to      n
                                                          Hon. Phyllis    hJ.    J. Hamil
                                                                            yllisHamilton
                                                              NO




                                                                  Judge P
                                                                                                      FO




25                                                        U.S. District Judge
                                                               RT




                                                                                                  LI




                                                                       ER
                                                                  H




                                                                                              A




                                                                            N                     C
26                                                                                            F
                                                                                D IS T IC T O
                                                                                      R

27

28
                                                      1
                                                       Case No. 14-cv-04908-PJH
        [PROPOSED] ORDER GRANTING FINJAN’S UNOPPOSED MOTION TO AMEND CASE
                                                                      CAPTION
